Citation Nr: 0507294	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to an increased rating for residuals of a 
penetrating injury to the right lung from a shell fragment 
wound, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from September 
1943 to November 1943 and from June 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Manila, Republic of the Philippines, which continued the 20 
percent evaluation for residuals of a penetrating injury to 
the right lung from a shell fragment wound.  That decision 
also denied an increased compensable rating for scars to the 
buttocks, thighs, left leg and left forearm.  Although the 
veteran disagreed with this issue, and a statement of the 
case was issued on both issues, his substantive appeal 
referred only to the issue of an increased rating for 
residuals of a penetrating injury to the right lung from a 
shell fragment wound and the Board's review is therefore 
limited to that issue only.  

In a May 2004 letter, the veteran indicated that he was 
appealing for an increase in his disability compensation, 
correction of his military record, and for recognition of his 
Prisoner of War status.  The Board's jurisdiction is limited 
in this case to the level of disability assigned.  The 
veteran is referred to the Army Board for the Correction of 
Military Records, and the service department, for 
disagreements with his discharge classification, and status 
as a Prisoner of War.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's disability, identified as residuals of a 
penetrating injury to the right lung from a shell fragment, 
is manifested by bullet or missile retained in the lung, but 
no evidence that FEV-1, or FEV- 1/FVC, is between 56 and 70 
percent of the value predicted, or the DLCO (SB) is between 
56 and 65 percent of the value predicted.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
penetrating injury to the right lung from a shell fragment 
wound, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 6843 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for an increased 
rating for residuals of a penetrating injury to the right 
lung from a shell fragment wound in the May 2002 rating 
decision, a statement of the case (SOC) issued in May 2003, 
and a letter sent to the veteran in October 2003.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All current 
relevant records of treatment identified by the veteran had 
been obtained.  The veteran has not indicated that any 
additional relevant records exist which have not been 
obtained.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
VA provided an examination of the veteran in April 2003.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for increased rating.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for increased 
rating was received in November 2000, and initially decided 
by the RO thereafter in May 2002.  Only after this initial 
rating action was promulgated did VA comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above.  He has not 
indicated that there is any additional evidence available 
that might substantiate his claim for an increased rating, 
and it appears from his communications with VA that he is 
fully aware of the criteria for a higher evaluation.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to an increased rating for residuals of a 
penetrating injury to the right lung from a shell fragment 
wound.  There would be no possible benefit to remanding the 
claim, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Factual Background

The veteran has been service connected for residuals of a 
penetrating injury to the right lung from a shell fragment 
wound since 1955, rated 20 percent disabling continuously 
since.  In November 2000, the veteran submitted a claim for 
an increased rating, noting that he was now totally bedridden 
and could not speak, move or eat without assistance of 
others.  Numerous treatment records were submitted, primarily 
associated with his treatment for a stroke suffered in June 
2000.

Efforts by the VA to schedule the veteran for a VA 
examination were complicated by his physical condition; 
however, in April 2003 he was able with the assistance of his 
wife and a physical therapist to report for a VA examination.  
It was noted that the veteran had been aphasic and bedridden 
since June 2000.  He had several bouts of aspiration 
pneumonia, and was presently on jejunostomy feedings.  In 
addition to being bedridden, physical examination noted that 
the veteran had crackles, and no wheezes.  X-ray examination 
of the lung noted a single small retained metallic foreign 
body in the right perihilar area, residual of a shell 
fragment wound injury.  The diagnoses included segmental 
pneumonia and bronchiectasis, but were noted as not related 
to his service-connected condition.  Pulmonary function 
testing was not conducted.

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Under Diagnostic Code 6843, pleural cavity injuries are 
evaluated as traumatic chest wall defects.  For gunshot 
wounds of the pleural cavity with bullet or missile retained 
in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  A 10 percent rating is assigned when it 
is shown that the forced expiratory volume in one second 
(FEV-1) is between 71 and 80 percent of the value predicted; 
when the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) is between 71 and 80 
percent of the value predicted; or when the diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) is between 66 and 80 percent of the value 
predicted. 38 C.F.R. § 4.104, Part 4, Diagnostic Code 6843 
(2004).

A 30 percent rating is assigned when it is shown that the 
FEV-1, or the FEV- 1/FVC, is between 56 and 70 percent of the 
value predicted, or when the DLCO (SB) is between 56 and 65 
percent of the value predicted; and a 60 percent rating when 
it is shown that the FEV-1, the FEV-1/FVC, or the DLCO (SB), 
is between 40 and 55 percent of the value predicted, or when 
there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 6843 (2004).

A total (100 percent) rating is assigned when it is shown 
that the FEV-1, the FEV-1/FVC, or the DLCO (SB), is less than 
40 percent of the value predicted; when maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); when there is cor 
pulmonale (right heart failure); when there is right 
ventricular hypertrophy; when there is pulmonary hypertension 
(shown by Echo or cardiac catheterization); when there are 
episodes of acute respiratory failure; or when the severity 
of the disability requires outpatient oxygen therapy. 38 
C.F.R. § 4.104, Part 4, Diagnostic Code 6843 (2004).

Analysis

The criteria for a higher evaluation are not met, largely 
because the criteria are based on results of pulmonary 
function testing which the veteran is unable to perform 
because of his aphasic condition, the result of a nonservice 
connected stroke.  Further, it appears from the available 
medical evidence that any increase in the veteran's breathing 
problems are largely due to his stroke, and not his service-
connected residuals of a penetrating injury to the right lung 
from a shell fragment wound.  

The veteran is appropriately rated at 20 percent, as the 
minimum under Diagnostic Code 6843 where there is bullet or 
missile retained in the lung.  A higher, or 30 percent 
evaluation, is not possible because it is not shown that the 
FEV-1, or the FEV- 1/FVC, is between 56 and 70 percent of the 
value predicted, or the DLCO (SB) is between 56 and 65 
percent of the value predicted.  38 C.F.R. § 4.104, Part 4, 
Diagnostic Code 6843 (2004).  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt is not for 
application.  38 C.F.R. § 4.3.  


ORDER

An increased rating for residuals of a penetrating injury to 
the right lung from a shell fragment wound is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


